                   Case 3:19-bk-01187-JAF                    Doc 2        Filed 03/29/19            Page 1 of 10



                              IN THE UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

IN RE:
                                                                                               CASE NO.: 19-

STEPHINIE L. BOSTON,

      Debtor(s).
_______________________________/

                                                      CHAPTER 13 PLAN

A.          NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included                                      Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be filed. ☐                                         ☒
    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                                         Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be
    filed. See Section C.5(e).                                            ☐                                           ☒
    Nonstandard provisions, set out in Section E.                                                        Included     Not Included

                                                                                                         ☒            ☐

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR'S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE PAYMENTS TO
THE SECURED CREDITOR UNDER SECTION 5(k), THE AUTOMATIC STAY DOES NOT
APPLY AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS
THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL




1   All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                  Case 3:19-bk-01187-JAF       Doc 2    Filed 03/29/19     Page 2 of 10



    B.      MONTHLY PLAN PAYMENTS.
    Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
    filing/conversion date. Debtor shall make payments to the Trustee for the period of _60_. If the
    Trustee does not retain the full 10%, any portion not retained will be disbursed to allowed
    claims receiving payments under the Plan and may cause an increased distribution to the
    unsecured class of creditors

           $1,710.00_____ from month __1___ through _ 60_ _;
           $_____ from month _____ through ______;


    C.     PROPOSED DISTRIBUTIONS.

           1.       ADMINISTRATIVE ATTORNEY’S FEES.

           Base Fee $3,500.00 Total Paid Prepetition $1,050.00 Balance Due $2,450.00

           MMM Fee $1,850.00 Total Paid Prepetition $0.00 Balance Due $1,850.00

           Estimated Monitoring Fee at $25.00 (1-36) per Month.

           Attorney’s Fees Payable Through Plan at $665.00 (1-6), $310.00 (7) Monthly
           (subject to adjustment).

☒ NONE     2.       DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).


                Last Four Digits   Creditor                                Total Claim
                of Acct. No.                                               Amount




☒ NONE     3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


                Last Four Digits   Creditor                                Total Claim
                of Acct. No.                                               Amount




           4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall

                                                    2
             Case 3:19-bk-01187-JAF         Doc 2     Filed 03/29/19    Page 3 of 10



receive a fee, the percentage of which is fixed periodically by the United States Trustee.

        5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.


☒ NONE         (a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends
               to Retain - Mortgage, HOA and Condo Association Payments, and Arrears,
               if any, Paid Through the Plan. If the Plan provides for curing prepetition
               arrearages on a mortgage on Debtor’s principal residence, Debtor will pay, in
               addition to all other sums due under the proposed Plan, all regular monthly
               postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
               payments, which may be adjusted up or down as provided for under the loan
               documents, are due beginning the first due date after the case is filed and
               continuing each month thereafter. The Trustee shall pay the postpetition mortgage
               payments for Debtor’s principal residence on the following mortgage claims.
               Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
               liability on these claims:

 Last Four       Creditor         Collateral         Regular       Gap              Arrears
 Digits of                        Address            Monthly       Payment
 Acct. No.                                           Payment




☒ NONE         (b) Claims Secured by Other Real Property Which Debtor Intends to Retain
               - Mortgage Payments, HOA and Condo Association Payments, and Arrears,
               if any, Paid Through the Plan. If the Plan provides to cure prepetition arrearages
               on a mortgage, Debtor will pay, in addition to all other sums due under the
               proposed Plan, all regular monthly postpetition mortgage payments to the Trustee
               as part of the Plan. These mortgage payments, which may be adjusted up or down
               as provided for under the loan documents, are due beginning the first due date
               after the case is filed and continuing each month thereafter. The Trustee shall pay
               the postpetition mortgage payments on the following mortgage claims. Under 11
               U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on
               these claims:




                                                 3
            Case 3:19-bk-01187-JAF         Doc 2     Filed 03/29/19     Page 4 of 10



Last Four       Creditor         Collateral        Regular       Gap                Arrears
Digits of                        Address           Monthly       Payment
Acct. No.                                          Payment




☐ NONE        (c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
              Modification. If Debtor obtains a modification of the mortgage, the modified
              payments shall be paid through the Plan. Pending the resolution of a mortgage
              modification request, Debtor shall make the following adequate protection
              payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
              monthly income of Debtor and non-filing spouse, if any (after deducting
              homeowners association fees), or the normal monthly contractual mortgage
              payment; or (2) for non-homestead, income-producing property, 75% of the gross
              rental income generated from the property. Debtor will not receive a discharge of
              personal liability on these claims.

Last Four Digits      Creditor                     Collateral Address     Adequate
of Acct. No.                                                              Protection Payment
8899                  Home Point Financial         Debtor’s homestead     $849.00
                                                   located 4538 Deer
                                                   Valley Drive,
                                                   Jacksonville, FL
                                                   32210



☒ NONE        (d) Claims Secured by Real Property or Personal Property to Which Section
              506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this
              provision does not apply to a claim secured solely by Debtor’s principal
              residence. A separate motion to determine secured status or to value the
              collateral must be filed. The secured portion of the claim, estimated below, shall
              be paid. Unless otherwise stated in Section E, the payment through the Plan does
              not include payments for escrowed property taxes or insurance.

Last Four     Creditor      Collateral        Claim      Value          Payment      Interest
Digits of                   Description/      Amount                    Through      Rate
Acct. No.                   Address                                     Plan




                                               4
            Case 3:19-bk-01187-JAF          Doc 2    Filed 03/29/19    Page 5 of 10



☒ NONE        (e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11
              U.S.C. § 506. Debtor must file a separate motion under § 522 to avoid a judicial
              lien or a nonpossessory, nonpurchase money security interest because it impairs
              an exemption or under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.        Creditor                         Collateral Description /
No.                                                               Address




☒ NONE        (f) Claims Secured by Real Property and/or Personal Property to Which
              Section 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11
              U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910
              days before the petition date and secured by a purchase money security interest in
              a motor vehicle acquired for the personal use of Debtor; or (2) incurred within one
              year of the petition date and secured by a purchase money security interest in any
              other thing of value. These claims will be paid in full under the Plan with interest
              at the rate stated below.

Last Four       Creditor         Collateral         Claim         Payment         Interest
Digits of                        Description/       Amount        Through         Rate
Acct. No.                        Address                          Plan




☒ NONE        (g) Claims Secured by Real or Personal Property to be Paid with Interest
              Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims
              will be paid in full under the Plan with interest at the rate stated below.

Last Four       Creditor         Collateral         Claim         Payment         Interest
Digits of                        Description/       Amount        Through         Rate
Acct. No.                        Address                          Plan




☒ NONE        (h) Claims Secured by Personal Property – Maintaining Regular Payments
              and Curing Arrearage, if any, with All Payments in Plan.



                                                5
           Case 3:19-bk-01187-JAF          Doc 2   Filed 03/29/19     Page 6 of 10



Last Four         Creditor             Collateral          Regular             Arrearage
Digits of Acct.                        Description         Contractual
No.                                                        Payment




☒ NONE       (i) Secured Claims Paid Directly by Debtor. The following secured claims are
             being made via automatic debit/draft from Debtor’s depository account and are to
             continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
             automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in
             rem and in personam as to any codebtor as to these creditors and lessors upon the
             filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s
             state law contract rights. Debtor will not receive a discharge of personal liability
             on these claims.

Last Four Digits of Acct.       Creditor                         Property/Collateral
No.




☒ NONE       (j) Surrender of Collateral/Property that Secures a Claim. Debtor will
             surrender the following collateral/property. The automatic stay under 11 U.S.C.
             §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
             personam as to any codebtor as to these creditors upon the filing of this Plan.

Last Four Digits of Acct.       Creditor                         Collateral/Property
No.                                                              Description/Address




☒ NONE       (k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not
             intend to make payments to the following secured creditors. The automatic stay is
             terminated in rem as to Debtor and in rem and in personam as to any codebtor
             with respect to these creditors upon the filing of this Plan. Debtor’s state law
             contract rights and defenses are neither terminated nor abrogated. Debtor will not
             receive a discharge of personal liability on these claims.

Last Four Digits of Acct.       Creditor                         Collateral
No.                                                              Description/Address

                                               6
           Case 3:19-bk-01187-JAF         Doc 2     Filed 03/29/19     Page 7 of 10




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

☒ NONE        (a) Assumption of Leases/Executory Contracts for Real or Personal
              Property to be Paid and Arrearages Cured Through the Plan. Debtor assumes
              the following leases/executory contracts and proposes the prompt cure of any
              prepetition arrearage as follows. If the claim of the lessor/creditor is not paid in
              full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
              discharge of personal liability on these claims.

Last Four          Creditor/Lessor     Description of      Regular             Arrearage and
Digits of Acct.                        Leased              Contractual         Proposed Cure
No.                                    Property            Payment




☒ NONE        (b) Assumption of Leases/Executory Contracts for Real or Personal
              Property to be Paid Directly by Debtor. Debtor assumes the following
              lease/executory contract claims that are paid via automatic debit/draft from
              Debtor’s depository account and are to continue to be paid directly to the creditor
              or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
              is terminated in rem as to Debtor and in rem and in personam as to any codebtor
              as to these creditors and lessors upon the filing of this Plan. Nothing herein is
              intended to terminate or abrogate Debtor’s state law contract rights. Debtor will
              not receive a discharge of personal liability on these claims.

Last Four Digits of Acct.        Creditor/Lessor                  Property/Collateral
No.




☒ NONE        (c) Rejection of Leases/Executory Contracts and Surrender of Real or
              Personal Leased Property. Debtor rejects the following leases/executory

                                               7
            Case 3:19-bk-01187-JAF        Doc 2    Filed 03/29/19     Page 8 of 10



              contracts and will surrender the following leased real or personal property. The
              automatic stay is terminated in rem as to Debtor and in rem and in personam as to
              any codebtor as to these creditors and lessors upon the filing of this Plan.

 Last Four Digits of Acct.      Creditor/Lessor                  Property/Collateral to be
 No.                                                             Surrendered




       7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $1.00.

D.     GENERAL PLAN PROVISIONS:

       1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor’s proof of claim or other amount as allowed by an Order of the
              Bankruptcy Court.

       3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor’s
              discharge or dismissal of this case, unless the Court orders otherwise. Property of
              the estate

              ________ (a) shall not vest in Debtor until the earlier of Debtor’s discharge or
              dismissal of this case, unless the Court orders otherwise, or

              ___X____ (b) shall vest in Debtor upon confirmation of the Plan.

       4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
              and belief and/or the proofs of claim as filed and allowed. Unless otherwise
              ordered by the Court, the Trustee shall only pay creditors with filed and allowed
              proofs of claim. An allowed proof of claim will control, unless the Court orders
              otherwise.

       5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
              distributions. The actual distributions may vary. If the summary or spreadsheet
              conflicts with this Plan, the provisions of the Plan control prior to confirmation,
              after which time the Order Confirming Plan shall control.

                                               8
            Case 3:19-bk-01187-JAF        Doc 2    Filed 03/29/19     Page 9 of 10




       6.     Debtor shall timely file all tax returns and make all tax payments and deposits
              when due. (However, if Debtor is not required to file tax returns, Debtor shall
              provide the Trustee with a statement to that effect.) For each tax return that
              becomes due after the case is filed, Debtor shall provide a complete copy of the
              tax return, including business returns if Debtor owns a business, together with all
              related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
              Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
              Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
              payments. Debtor shall not instruct the Internal Revenue Service or other taxing
              agency to apply a refund to the following year’s tax liability. Debtor shall not
              spend any tax refund without first having obtained the Trustee’s consent or
              Court approval.

E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
       Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
       out in this section are deemed void and are stricken.

First Payment Due Date:
Claims Bar Date:
341:
Confirmation:

                                     CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

Dated: March 29, 2019

                                                   /s/ Stephinie L. Boston, by Keith D. Collier,
                                                   Esquire, under Power of Attorney for
                                                   Debtor, Stephinie L. Boston

                                                   The Law Offices of Keith D. Collier, PLLC
                                                   /s/ Keith D. Collier, Esquire
                                                   KEITH D. COLLIER
                                                   Florida Bar No.: 0633771
                                                   2770 Park Street
                                                   Jacksonville, Florida 32205
                                                   904-981-8100/407-851-4357
                                                   Collier@KeithDCollier.com
                                                   Attorney for Debtor(s)


                                               9
Case 3:19-bk-01187-JAF   Doc 2   Filed 03/29/19   Page 10 of 10
